Citation Nr: 1715853	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-41 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include supraventricular tachycardia.

2.  Entitlement to an effective date earlier than November 15, 2011 for the award of service connection for instability of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.
 
4.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 15, 2011 to July 19, 2013.
REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to July 1975, August 1975 to August 1977, and August 1988 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

With regard to the TDIU claim, in June 2014, the RO awarded a 100 percent rating for a service-connected psychiatric disorder beginning on July 19, 2013.  As the Veteran was also awarded special monthly compensation (SMC) from July 19, 2013 onward, the concerns outlinedin Bradley v. Peake, 22 Vet. App. 280 (2008) are not present, and the claim for a TDIU from that date is moot.  However, her entitlement to a TDIU prior to that date is before the Board, and the issue has been recharacterized as reflected on the title page.  See July 2016 Board Hearing Transcript (Tr.) at 2, 29, 33.

In July 2016, the Veteran and her spouse testified before the undersigned on the issues listed on the title page.  A transcript of the hearing is included in the electronic claims file.  

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues listed on the title page will be addressed in this decision.  The issues of entitlement to initial compensable ratings for chronic lateral epicondylitis of the left elbow and hallux valgus with bilateral calcaneal spurs will be addressed in two other separate decisions.

As noted by the Board in February 2010, the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of asbestos exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a TDIU from November 15, 2011 and July 19, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  At the July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal concerning the issue of entitlement to a  rating in excess of 10 percent for degenerative changes of the right knee.

2.  Within a year of separation from service in December 2004, the Veteran filed a claim of entitlement to service connection for a right knee disability, which encompassed a claim for right knee instability.

3.  From December 1, 2004 to August 31, 2011, the Veteran's right knee disability has been manifested by no more than slight recurrent instability.

4.  Since September 1, 2011, the Veteran's right knee disability has been manifested by moderate recurrent lateral instability.

5.  The Veteran's supraventricular tachycardia is as likely as not related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to a rating in excess of 10 percent for degenerative changes of the right knee are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for an effective date of December 1, 2004 for the award of service connection for right knee instability are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).
3.  The criteria for an initial rating in excess of 10 percent for right knee instability since December 1, 2004 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5257 (2016).

4.  The criteria for a rating of 20 percent, but no higher, for right knee instability are met since September 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5257 (2016).

5.  The criteria for entitlement to service connection for supraventricular tachycardia are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the veteran or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included a claim of entitlement to a rating in excess of 10 percent for degenerative changes of the right knee .  However, the Veteran and her representative expressly withdrew this issue from appellate consideration on the record at the beginning of the July 2016 Board hearing.  See Board Hearing Tr. at 2.

As there is no allegation of error of fact or law for Board consideration on this issue, the Board does not have jurisdiction to consider the appeal of this matter, and it must be dismissed.

Effective Date

In May 2005, the RO granted service connection for degenerative changes of the right knee effective December 1, 2004 under DC 5010 (traumatic arthritis).  The RO assigned an effective date of December 1, 2004, the day following her discharge from service.  In June 2013, the RO granted a separate rating for right knee instability under DC 5003-5257 with a 10 percent rating effective November 15, 2011, which is the date she filed a "Veteran's Application for Increased Compensation Based on Unemployability" (VA Form 21-8940) due to, in part, deterioration of knees and joints.  (The Veteran's 10 percent rating for degenerative changes of the right knee was changed from DC 5010 to DC 5003-5260).  The Veteran asserted at the Board hearing that she has had right knee instability since her initial service connection claim for a right knee disability, and that such instability was encompassed in her initial claim for service connection.  See Board Hearing Tr. at 29; Scott, supra.

Unless specifically provided otherwise, the effective date for a grant of service connection is the day following separation from service or date entitlement arose, if a claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

The Board finds that the Veteran's initial April 2004 claim for service connection for a right knee disability encompassed any right knee symptoms present at that time, to include instability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Moreover, Dr. Miller, an independent medical examiner, evaluated the Veteran in May 2013 and noted that the Veteran has had right knee instability for decades, and the Veteran herself has provided competent and credible testimony as to the same.  See Board Hearing Tr. at 29.  She also indicated in her June 2005 Notice of Disagreement that she had to occasionally wear a knee brace, presumably due to instability issues.  Thus, because she asserts instability since the date of her claim for service connection for a right knee disability, and is competent to do so, the rating for right knee instability must date back to her initial April 2004 claim.  Accordingly, the earliest effective date available by law, December 1, 2004, is assigned for the award of service connection for right knee instability.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's representative asserts that she is entitled to a 20 percent rating for right knee instability.  See July 2016 correspondence; Board Hearing Tr. at 20; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's right knee instability is currently rated at 10 percent under 38 C.F.R. § 4.71a, DCs 5003-5257.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen).

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Here, a September 2004 VA examiner indicated that there was no medial or lateral laxity of the right knee, and drawer sign was negative.  At the Veteran's April 2010 VA examination, her right knee was again found to not have instability or subluxation.  A September 1, 2011 MRI revealed partial meniscal tear along with injury to the  ACL.  A November 2011 private treatment record shows that right knee laxity tests were normal, but lateral McMurray's testing was positive, representative of a tear of the lateral meniscus.  

A January 2012 VA examiner noted anterior and posterior instability that was described as "1+." (0-5 millimeters).  The examiner indicated that there was no medial-lateral instability, and no evidence or history of recurrent patellar subluxation/dislocation.  While the examiner noted meniscal tear with frequent episodes of joint pain and joint effusion, frequent episodes of joint "locking" were not indicated.  

Dr. Miller indicated in the May 2013 Independent Medical Review that the Veteran's description of her initial right knee injury was "very compatible" with injuring her ACL and lateral collateral ligament, and that she has continued to deal with greater instability of her right knee as compared to her left knee over the past decades.  The Veteran described the initial injury as being extremely painful followed by marked swelling within 30 minutes.  Dr. Miller noted that the recent right knee MRI revealed a partial tear of the lateral collateral ligament as well as the ACL.  In addition, there was a tear involving the anterior horn of the right lateral meniscus.  He indicated that there was no evidence of bony edema that would show that either of the ligament injuries was recent.  Further, he indicated that the fact her lateral meniscus was torn prior to the MRI exam could account for the swelling noted in x-rays.  Moreover, based on her clinical symptoms and supported objective evidence on MRI, he opined that it was at least as likely as not that the Veteran's right knee instability under DC 5257 was moderate in nature.  

Dr. Miller also indicated that the Veteran's "right knee pain and occasional swelling resulting from her lateral meniscus tear (anterior horn region) is described under 5258."  A 20 percent rating is warranted under DC 5258 when there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  However, Dr. Miller noted that there was only occasional swelling and not frequent swelling necessary for a 20 percent rating.  Further, although there is evidence of frequent episodes of pain and effusion in the record, there is no evidence of frequent episodes of locking in this case to support a higher rating under DC 5258.  Moreover, because the Veteran has withdrawn her appeal concerning entitlement to a rating in excess of 10 percent for degenerative changes of the knees, DCs 5260 and 5261 will not be addressed.  See 38 C.F.R. § 4.71a, DC 5003 (instructing to rate arthritis on the basis of loss of motion).

Regarding instability under DC 5257, based on the record evidence, a rating in excess of 10 percent is not warranted prior to September 1, 2011.  Although Dr. Miller noted that there was no bony edema at the time of the September 1, 2011 MRI that would indicate that her ligament injuries were recent, this statement is too vague to establish that moderate recurrent lateral instability existed prior to September 1, 2011.  In this regard, there are no objective findings demonstrative of moderate recurrent lateral instability prior to this date.  Instead, treatment records and VA examinations prior to September 1, 2011 do not document any right knee lateral instability on objective examination.  The September 2004 VA examiner indicated that there was no medial or lateral laxity of the right knee, and noted that the Veteran experienced knee pain for days after running, an activity that would not likely be possible in the presence of recurrent moderate lateral instability.  She reported no use of a brace at that time, no loss of motion and overall "no difficulty" with her knee.  In March 2006, the Veteran sought treatment for left knee pain, and made no mention of any right knee symptoms, to include instability.  Further, the April 2010 VA examiner indicated that the Veteran's right knee did not evidence any instability or subluxation, and while the Veteran reported giving way, pain, swelling, stiffness and decreased motion of the right knee at that time, she specifically denied instability.  

To the extent Dr. Miller stated that "there is no thorough exam for ACL instability anywhere in her medical [record]," his general assertion of inadequate testing conducted by the VA examiners does not meet the substantial evidentiary burden necessary to rebut the presumption that the examiners have properly examined her.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners).  Critically, the above-cited evidence of record prior to September 1, 2011 does not show any objective evidence of recurrent right knee lateral instability corresponding to a moderate rating.  Accordingly, a rating in excess of 10 percent is not warranted for this period.

However, the Veteran is entitled to a 20 percent rating for moderate lateral instability under DC 5257 effective September 1, 2011, the date MRI study revealing objective evidence of a partial meniscal tear along with injury to the ACL.  As the Veteran has limited her appeal of this issue in requesting a 20 percent rating, the Board will not address her entitlement to a higher rating.  See July 2016 correspondence; Board Hearing Tr. at 20.

Finally, with respect to the increased rating issue on appeal, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran asserts that she has supraventricular tachycardia that was incurred during service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection.

An August 1985 reserve treatment record shows that the Veteran reported having palpitations/pounding heart.  Further, an October 1994 service treatment record (STR) shows that she complained of an increased frequency and severity of episodes of palpitations associated with lightheadedness lasting 25 minutes.  It was also noted that she had 3 episodes since August 1994.  The Veteran's palpitations/pounding heart was fully evaluated by Holter Monitor over a 24-hour period in October 1994.  The Holter Monitor report shows isolated supraventricular ectopy.  November 1995 and September 1999 STRs show that the Veteran reported having palpitations/pounding heart.  Further, an April 2004 STR shows that she reported having palpitations/pounding heart/abnormal heartbeat.

The September 2004 VA examiner diagnosed heart palpitations secondary to stress.  A November 2010 private treatment record shows that the Veteran presented with tachycardia with onset 1 week prior.  A January 2012 VA examiner diagnosed atrial fibrillation.  However, the examiner indicated that the claims file was not reviewed.  A May 2013 VA examiner opined that her supraventricular tachycardia was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the October 1994 Holter Monitor report was entirely benign, showing no significant dysrhythmia with only rare isolated supraventricular ectopy.  She also noted that the records show no atrial fibrillation, which was indicated by the January 2012 VA examiner who did not review the claims file.  The examiner opined that the January 2012 examiner provided an incorrect diagnosis of atrial fibrillation, which was not diagnosed either in service or after service.  She also noted that there was no chronic treatment for atrial fibrillation or the diagnosed supraventricular tachycardia noted in the records.  Further, she indicated that the Veteran did not have a chronic heart dysrhythmia and no heart dysrhythmia at all related to service.

The Veteran presented to the emergency room in July 2013 complaining of a fast heart rate.  She was diagnosed with paroxysmal supraventricular tachycardia.  In August 2013, she underwent ablation at Oklahoma Heart Hospital.  Dr. Collier, of Oklahoma Heart Hospital, indicated that the Veteran had a long-standing history of paroxysmal supraventricular tachycardia since 1976 with current increasing frequency and duration.

Dr. Fore, an independent medical examiner, indicated in an August 2016 medical opinion that he reviewed the Veteran's medical records and opined that her heart condition's onset was in service.  Regarding the 1994 Holter Monitor report that showed isolated supraventricular ectopy, he indicated that these are extra beats that if counted with the regular beats raises the overall beat count and moves toward a more rapid heart rate.  He explained that she progressed with increasing ectopia to the point it triggered supraventricular tachycardia rather than just isolated beats, and he noted that in 2004, Dr. Fenton identified tachycardia "as the arrhythmia of the day."  Further, Dr. Fore indicated that the Veteran "had a sick heart starting in the 80s, and as we get older our hearts get sicker and she progressed in a normal fashion to becoming more and more cardiac impaired."  Moreover, he stated that he believed "Dr. Collier would agree than none of his patient's that he has seen have ever had one of his conditions develop spontaneously overnight."  He indicated that whether "you use the terms arrhythmia, ectopic beats, palpitations, or tachycardia, you are merely describing different steps in the same pathological condition progression."

The Board assigns limited weight to the May 2013 VA examiner's opinion because the examiner did not provide a sufficient rationale on why the October 1994 Holter Monitor report showing isolated supraventricular ectopy is not related to the currently diagnosed supraventricular tachycardia.  Contrarily, great weight is assigned to Dr. Fore's probative opinion indicating that her supraventricular tachycardia was incurred in service.  Accordingly, the Board finds that service connection for supraventricular tachycardia is warranted. 

ORDER

The appeal concerning the issue of entitlement to a rating in excess of 10 percent for degenerative changes of the right knee is dismissed.

An earlier effective date of December 1, 2004for the award of a 10 percent rating for right knee instability is granted.

Entitlement to an initial rating in excess of 10 percent for right knee instability is denied.

A rating of 20 percent, but no higher, for right knee instability is granted effective September 1, 2011.

Service connection for supraventricular tachycardia is granted.


REMAND

Action on the Veteran's TDIU claim from November 15, 2011 to July 19, 2013 will be deferred to allow for implementation of the Board's award of service connection for the Veteran's heart disability.  Moreover, if the issue has not become moot by such implementation, additional information as to the extent of the Veteran's part time employment at Northrup Grumman for the period in question should be sought on remand.  
Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's award of service connection for supraventricular tachycardia and assign an initial disability rating and effective date.

2.  Then, if the Veteran's entitlement to a TDIU from November 15, 2011 to July 19, 2013 has not become moot by virtue of receipt of a 100 percent rating and SMC for this period, request that Northrup Grumman complete VA Form 21-4192 for the period dated from November 15, 2011 to July 19, 2013.

3.  Then readjudicate the Veteran's entitlement to a TDIU from November 15, 2011 to July 19, 2013. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


